Jackson, Justice.
This is a mandarmis to compel the clerk of the superior court of Laurens county to certify and send up the record of a case pending in that court and brought by bill of exceptions to this court. Among other things, the clerk, in answer to the rrumda/mus nisi, shows for cause that the original papers were in the hands of counsel of plaintiffs in error, and therefore, though he called for them, he could not procure them in time to send them up regularly. It further appears that the mandamus was not applied for as *215soon as it might have been and ought to have been, and that if the case were brought up now, the act of 1877 would not relieve the plaintiff in error from any laches of which he may have been guilty; because the record would not reach this court until the cases on the Oconee circuit docket were all disposed of. Before the application was made to make absolute the rule nisi, that docket was entirely disposed of. The Jaw will not do a mere vain thing, which can result in no practical good. Therefore it will not require the record of a case to be sent here when the case could not be heard and the record would be of no service to any party. Acts of 1877, p. 95.
Therefore the mandamus absolute is denied, and tlie rule is discharged.